DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bridget Hayden on 20 December 2021.
The application has been amended as follows: 
Claim 3:
3. The injection device according to claim 1, wherein the engagement element is 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record is Perche et al. (US 2016/0243315 A1) in view of McLoughlin (US 2010/0016795 A1).
	Perche et al. in view of McLoughlin teaches the structural features of claim 1. However, fails to teach wherein the engagement element is plastically deformable such that the engagement element can move from a spaced-apart position, in which the engagement element is at a radial distance from the needle protection cap, into an engagement position, in which the engagement element is engaged with the needle protection cap, wherein the engagement element is plastically deformed during removal of 
	The engagement element of Perche et al. is disclosed as being elastically deformable [0088], it would not be obvious to make the engagement element plastically deformed during removal of the device cap because such a modification would result in engagement elements that would be plastically deformed after cap assembly. The deformable tabs of Perche et al. would not recover their insertion configuration as required to be able to insert the needle protection cap into the removal cap assembly [0083].
	Claims 2-3, 7-15, and 23-25 are allowable as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vogt et al. (US 2012/0203186 A1) teaches an injection device with a plastically deformable tabs.
Sjokvist (US 2017/0259009 A1) teaches a plastically deformable needle shield.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/28/2021